Name: 88/140/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Italy pursuant to Regulation (EEC) No 4028/86 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  Europe
 Date Published: 1988-03-12

 Avis juridique important|31988D014088/140/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Italy pursuant to Regulation (EEC) No 4028/86 (Only the Italian text is authentic) Official Journal L 067 , 12/03/1988 P. 0018 - 0021*****COMMISSION DECISION of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Italy pursuant to Regulation (EEC) No 4028/86 (Only the Italian text is authentic) (88/140/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Article 4 thereof, Whereas, on 29 April 1987, the Italian Government forwarded to the Commission a multiannual guidance programme for the fishing fleet, hereinafter referred to as 'the programme'; whereas it forwarded at a later date additional information concerning the programme; Whereas it is necessary to consider whether, having regard to the foreseeable trend in fishery resources, the market for fishery and aquaculture products, the measures adopted under the common fisheries policy and the guidelines for the latter, the programme fulfills the conditions laid down in Article 2 of Regulation (EEC) No 4028/86 and constitutes a suitable framework for Community and national financial aid for the sector concerned; Whereas a Community system for the conservation and management of fishery resources was introduced by Council Regulation (EEC) No 170/83 (2); Whereas Regulation (EEC) No 4028/86 is aimed at facilitating the structural development of the fisheries sector within the framework of the guidelines of the common fisheries policy; whereas such structural development may be encouraged by appropriate measures supported with Community financial aid; Whereas such measures should help to create a fishing fleet that is adapted to likely medium-term catch opportunities in both Community and non-Community waters; whereas these measures should, in particular, be based on an attempt to ensure balanced exploitation of internal resources in Community waters; Whereas the measures implemented under the Community rules adopted for the decade from 1987 to 1997 are a continuation of the efforts made since 1983 to improve the structural situation up to 31 December 1986 through common measures to restructure, modernize and develop the fisheries sector; whereas, therefore, the objectives of the previous programme approved by Commission Decision 85/287/EEC (3) constitute the reference basis for assessing the actual development recorded and the effort still needed to ensure that the Community objectives are achieved; Whereas the objectives of the guidance programme for 1986 have not been fully achieved; whereas the current or likely situation as regards availabilities in conjunction with the activities of the fleet concerned do not allow for any adjustment of the forecast on the basis of which these objectives were determined and approved; whereas the efforts made to adapt the fleet should therefore be sustained and strengthened over the period 1987 to 1991; Whereas these forecasts could be reviewed were there to be any significant change in availabilities, backed up by scientific evidence, and in the light of the development of international fishery relations between the Community and coastal third States; Whereas, in addition, the scope of the planned modernization efforts implies a substantial improvement in the overall performance of the fleet concerned which should be taken into account when assessing the relationship to be achieved by the end of the programme period between fishing capacities and availabilities; Whereas the desired structural adjustments should be implemented on a gradual and continuing basis to reduce the economic and social impact they may have to a minimum; Whereas the development recorded should be monitored on a regular basis so as to improve or adjust the fishery support measures that accompany the implementation of the programme; Whereas any development that does not comply with the programme objectives would run counter to the objectives of the common fisheries policy; whereas, therefore, certain specific measures undertaken under this programme may not warrant public financial assistance; whereas, in this context, approval of the programme should only be effective where the limitations and conditions upon which such approval was made conditional are complied with; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme for the fishing fleet (1987 to 1991), as forwarded by the Italian Government on 29 April 1987 and as later supplemented by that Government, is hereby approved subject to the limitations and conditions set out in this Decision and provided that those limitations and conditions are complied with. Article 2 Each year, at the latest by 15 February and the 31 July, Italy shall forward to the Commission, in respect of each category of vessels defined in the programme, information on the number of vessels commissioned and withdrawn and on the tonnage and engine power added and withdrawn during the six-month period ending on the preceding 31 December or 30 June. Article 3 The approval referred to in Article 1 shall only be effective where the development of the fleet complies with the objectives of the programme as set out in the Annex hereto. The Commission shall, on the basis of its assessment of the information provided on a regular basis as specified in Article 2 or, where this information is repeatedly not supplied, notify the Member State, at the end of two consecutive six-month periods, that it has been found that the conditions to which approval of the programme was made subject have not been fulfilled. Article 4 This Decision shall be without prejudice to any Community financial aid that may be granted to individual investment projects. Article 5 This Decision is addressed to the Italian Republic. Done at Brussels, 11 December 1987. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 24, 27. 1. 1983, p. 1. (3) OJ No L 157, 15. 6. 1985, p. 29. ANNEX Multiannual guidance programme for the Italian fishing fleet (1987 to 1991) I. GENERAL REMARKS This programme relates to the whole of the Italian fishing fleet and covers the entire territory of Italy. II. Objectives 1. the aims of the programme are: (a) to reduce the overall capacity of the fleet; (b) to modernize some 6 % of the present fleet; (c) to redeploy fishing activities away from trawling in the Mediterranean towards other types of fishing; (d) to restructure the ocean-going fleet through the deployment of smaller-sized vessels (350/600 GRT; 600/750 kW); (e) to reduce clam fishing activities. 2. The following limitations should apply to the development of the fleet during the period covered by the programme: (Tonnage (GRT)) 1.2.3.4 // // // // // // Objective of programme 2908/83 // Situation at 1. 1. 1987 // Objective at 31. 12. 1991 // // // // // 1. Mediterranean fleet // 228 767 // 229 717 // 222 000 // 2. Ocean-going fleet // 29 000 // 33 000 // 28 000 // // // // // Total // 257 767 // 262 717 // 250 000 // // // // (Engine power (kW)) 1.2.3.4 // // // // // // Objective of programme 2908/83 // Situation at 1. 1. 1987 // Objective at 31. 12. 1991 // // // // // 1. Mediterranean fleet // 1 178 939 // 1 239 132 // 1 154 600 (1) // 2. Ocean-going fleet // 44 160 // 56 672 // 44 000 (1) // // // // // Total // 1 223 099 // 1 295 804 // 1 198 600 // // // // (1) The definitive separation of the global objective between two fleet categories can be amended in relation to the objectives expressed in tonnage and in agreement with the Commission within six months from the date of this Decision. The data listed above in points III (3) III (4) will be adapted in consequence. III. PLANNED MEASURES The following measures should be implemented to achieve the objectives set out above: 1. Permanent withdrawal To promote the permanent withdrawal of trawlers that operate in Mediterranean and of ocean-going fishing vessels. 2. Modernization measures Modernization measures should give priority to: (a) the redeployment of fishing activities away from trawling in the Mediterranean towards other types of fishing; (b) the restructuring of ocean-going vessels; (c) a reduction in engine power; (d) an improvement of on-board storage conditions; (e) an improvement of on-board working and safety conditions. 3. Mediterranean fleet Reduction of the global capacity of at least 7 717 GRT and 84 532 kW, principally leading to a reduction in the trawling capacity. 4. Ocean-going fleet A reduction in overall fishing capacity of at least 5 000 GRT and 12 672 kW. IV. COMMENTS 1. The objectives for the fleet set out in the tables in point II (2) may only be revised on the basis of detailed scientific assessments that show the existence of resources which are not fully exploited at present. 2. It may be possible to consider a certain increase in the individual tonnage and average engine power of vessels in the Italian coastal fleet during the course of the implementation of the programme for reasons of navigating safety and to improve workjing conditions and the conservation of existing stocks in coastal areas. Such an increase, where appropriate, would have to be in line with available stocks. 3. The renewal and modernization of the tuna fleet should not result in any increase in the fishing capacity of that fleet. 4. At least 10 % of the programme objectives should be achieved by the end of 1988 at least 30 % by the end of 1989 and at least 80 % by the end of 1990. 5. The Commission recalls that any structural financial measures taken by the national, regional or local authorities in respect of the sector concerned must henceforth lie within the scope of this programme.